           Case 2:19-cv-02401-AC Document 17 Filed 07/29/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    CAROLYN PARAGAS CORPUZ,                           No. 2:19-cv-02401-AC

15                       Plaintiff,
                                                        STIPULATION AND PROPOSED ORDER
16    v.                                                FOR A FIRST EXTENSION OF THIRTY
                                                        DAYS FOR DEFENDANT’S CROSS-MOTION
17    ANDREW SAUL,
      Commissioner of Social Security,                  FOR SUMMARY JUDGMENT
18
                         Defendant.
19

20           The parties stipulate by counsel that Defendant shall have an extension of thirty days, until

21   August 31, 2020, to file his cross-motion for summary judgment (the thirtieth day, August 29,

22   2020, is a Saturday). Good cause exists for this extension, as explained below.

23           Since the filing of Plaintiff’s motion for summary judgment on June 30, 2020, counsel for

24   Defendant has been responsible for drafting four answering briefs in cases before the Ninth

25   Circuit Court of Appeals (Caldwell v. Saul, No. 19-17358; Khan v. Saul, No. 19-17473; Raquinio

26   v. Saul, No. 20-16114; and Kiss v. Saul, No. 20-15932), three briefs in district court cases

27   (Thomas v. Commissioner, E.D. Cal. 2:19-cv-01774-DMC; Matias v. Saul, D. Haw. 1:19-cv-

28   00575-LEK-KJM; and Smith v. Commissioner, E.D. Cal. 1:19-cv-01085-SKO), and an oral
        Case 2:19-cv-02401-AC Document 17 Filed 07/29/20 Page 2 of 2

 1   argument before the Fresno Division of this Court (Hayer v. Commissioner, E.D. Cal. 1:19-cv-
 2   00297-EPG). In addition, counsel for Defendant was out of the office for two days this month to
 3   attend a funeral out of state. Counsel for Defendant also serves as a reviewer for other attorneys
 4   in his office, which occupies significant portions of his time as well. For all these reasons,
 5   Defendant requests an extension of thirty days to file his cross-motion for summary judgment.
 6   Plaintiff’s counsel has no objection to this request.
 7          Respectfully submitted July 28, 2020.
 8
     DATED: July 28, 2020                           /s/ Jonathan Pena
 9                                                  JONATHAN PENA
                                                    (as authorized by email)
10                                                  Attorney for Plaintiff
11                                                  McGREGOR W. SCOTT
12                                                  United States Attorney

13   DATED: July 28, 2020                    By     s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
14                                                  Special Assistant United States Attorney
15
                                                    Attorneys for Defendant
16
                                                    ORDER
17
              Good cause appearing, Defendant is granted an additional thirty days to file his cross-
18   motion for summary judgment, which is now due August 31, 2020.
19
     DATE: July 29, 2020
20

21

22

23

24

25

26

27

28
                                                        2
